DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “peel away tape or strip” ([0017]) and “rare earth magnets” ([0018]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “18” in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “said body further comprising an indicia writeable surface for permitting a user to record contents contained within a main body the freezer” is indefinite. There appears to be a word missing in the phrase “within a main body the freezer”. 
Regarding claim 2, the limitation reciting “said liner further comprises any of a single or multi-ply body constructed of any of a fabric or thermoplastic composite laminate” is indefinite. It is not clear if the limitation is further limiting the “body” recited in claim 1 or if the limitation is reciting a different second body in addition to the body recited in claim 1. Furthermore, the use of the word “any” in the phrase “any of a fabric or thermoplastic composite laminate” is indefinite as it is unclear if the claims is limited the single or multi-ply flexible body to be either fabric or thermoplastic composite laminate, or if the single or multi-ply flexible body can be comprised of anther material. 
Lastly, claim 1 recites that the body “further includes an indicia writeable surface for permitting a user to record contents contained within a main body the freezer”. If claim 2 is intended to further limit the body recited in claim 1, it is unclear when the body is a fabric, how it would be capable of meeting the limitation reciting “further includes an indicia writeable surface for permitting a user to record contents contained within a main body the freezer”, without an additional feature, treatment or layer to allow for the fabric layer to have a writeable surface.
The metes and bounds of the claimed invention as recited by claim 2 is unable to be determined and prior art is unable to be applied. 
Regarding claim 3, the limitation reciting “further comprising a dry marker and a dry eraser for recording and revising the contents upon said the indicia writeable surface” is indefinite. The claims are to a liner, not a kit, therefore, it is unclear how claim 3 further limits claim 1 because the dry marker and dry eraser are not structural features of the claimed liner. 
 Furthermore, it appears that the word “the” should not be present prior to the word “indicia”.  
Regarding claim 4, the limitation reciting “further comprising an attachment material configured between opposing edges of the freezer line and said liner” is indefinite. It is not clear if the claimed attachment material is part of the structure of the claimed liner or a separate component. 
Regarding claim 7, the limitation reciting “further comprising said body being removable from the freezer lid for any of cleaning, sanitizing or alteration” is indefinite. It is not clear what additional structural feature is required by this claim with respect to claim 1. The claim does not recite a specific component or feature that allows for the body to be removable, therefore, the claim recites the intended use of the liner. 
Regarding claim 8, the limitation reciting “further comprising said liner body providing storage support when items are adapted to being placed upon the lid” is indefinite. It is not clear what additional structural feature is required by this claim with respect to claim 1. It is not clear what is meant by “structural support”. The claim does not recite a specific component or feature that allows for the body to provide structural storage support, therefore, the claim recites the intended use of the liner. 
Claims 5 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White Board Wallpaper, White Board Roll, Stick On Whiteboards for walls (https://www.amazon.com/AFMAT-Chalkboards-Whiteboards-Stain-Proof-Markers-1-5/dp/B07CNZ3F42?th=1; Date First Available: April 25, 2018; hereafter referred to as “White Board”).
Regarding claims 1, 4 and 5, White Board teaches a stick on white board decal (liner) comprising a dry erase paper (body) with a writeable surface and an adhesive (attachment material) on the underside, and attached to a backing paper.  
The limitations reciting “for use with a chest freezer lid” in line 1 of claim 1, “adapted to engage against at least an upper surface of the lid” in line 2 of claim 1, “for permitting a user to record contents contained within a main body the freezer” in lines 3-4 of claim 1 and “configured between opposing edges of the freezer lid and said liner” in lines 1-2 of claim 4 are considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The white board decal (liner) taught by White Board is capable of performing in the manner claimed. 
Regarding claim 7, the limitation reciting “further comprises said body being removable from the freezer lid for any of cleaning, sanitizing or alteration” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The white board decal (liner) taught by White Board is capable of performing in the manner claimed. 
Regarding claim 8, the limitation “further comprising said liner body providing storage support when items are adapted to being placed upon said lid” is indefinite for the reasons presented above and is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The white board decal (liner) taught by White Board is capable of performing in the manner claimed. 



Claims 1, 3, 4, 5, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dry wipe Whiteboard Freezer stock inventory list (https://www.etsy.com/listing/683010700/dry-wipe-whiteboard-freezer-stock; reviews from August 27, 2019 and June 23, 2019; hereafter referred to as “List”).
Regarding claims 1 and 3, List teaches a dry wipe whiteboard freezer stock inventory list comprised of an aluminum sheet body having a writeable surface thereon (indicia writeable surface). List is preprinted with categories such as “Item”, “Use By Date” and “Quantity”, allowing users to keep track of the contents of their freezer, how many of each item and the expiration date. List further comes with a dry erase marker having a dry eraser attached to the dry erase marker cap. 
The limitations reciting “for use with a chest freezer lid” in line 1 of claim 1, “adapted to engage against at least an upper surface of the lid” in line 2 of claim 1, “for permitting a user to record contents contained within a main body the freezer” in lines 3-4 of claim 1, and  “for recording and revising the contents upon said the indicia writeable surface” in lines 1-2 of claim 3 are considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The white board decal (liner) taught by White Board is capable of performing in the manner claimed. 
Regarding claims 4, 5, and 6, List teaches all the limitations of claim 1 above, and further teaches that the dry wipe whiteboard freezer stock inventory list can come with ether magnets or adhesive strips for attaching the dry wipe whiteboard freezer stock inventory list to a desired surface.
Regarding claim 7, the limitation reciting “further comprises said body being removable from the freezer lid for any of cleaning, sanitizing or alteration” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The dry wipe whiteboard freezer stock inventory list (liner) taught by List is capable of performing in the manner claimed. 
Regarding claim 8, the limitation “further comprising said liner body providing storage support when items are adapted to being placed upon said lid” is indefinite for the reasons presented above and is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. The dry wipe whiteboard freezer stock inventory list taught by List is capable of performing in the manner claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over White Board Wallpaper, White Board Roll, Stick On Whiteboards for walls (https://www.amazon.com/AFMAT-Chalkboards-Whiteboards-Stain-Proof-Markers-1-5/dp/B07CNZ3F42?th=1; Date First Available: April 25, 2018; hereafter referred to as “White Board”) as applied to claim 1 above, and further in view of Dry wipe Whiteboard Freezer stock inventory list (https://www.etsy.com/listing/683010700/dry-wipe-whiteboard-freezer-stock; reviews from August 27, 2019 and June 23, 2019; hereafter referred to as “List”).
Regarding claim 3, White Board teaches all the limitations of claim 1 above, and while the reference teaches that the tick on white board decal (liner) comes with markers, the reference does not expressly teach a dry eraser as well. 
List teaches a dry wipe whiteboard freezer stock inventory list comprised of an aluminum sheet body having a writeable surface thereon (indicia writeable surface). List is preprinted with categories such as “Item”, “Use By Date” and “Quantity”, allowing users to keep track of the contents of their freezer, how many of each item and the expiration date. List further comes with a dry erase marker having a dry eraser attached to the dry erase marker cap. 
Both White Board and List teach attachable dry erase sheets, therefore, it would have been obvious to one of ordinary skill in the art to modify the dry erase markers taught by White Board to be the dry erase markers having a dry eraser attached to the dry eraser mark cap taught by List as a matter of convenience for the user to have both the dry erase markers having a dry eraser in the same configuration. 
Regarding claim 6, White Board teaches all the limitations of claim 1 above, and while the reference teaches an adhesive backing, the reference does not expressly teach that the white board decal (liner) is affixed to a surface via magnets. 
List teaches a dry wipe whiteboard freezer stock inventory list comprised of an aluminum sheet body having a writeable surface thereon (indicia writeable surface). List is preprinted with categories such as “Item”, “Use By Date” and “Quantity”, allowing users to keep track of the contents of their freezer, how many of each item and the expiration date. List further teaches that the dry wipe whiteboard freezer stock inventory list can come with ether magnets or adhesive strips for attaching the dry wipe whiteboard freezer stock inventory list to a desired surface.
Both White Board and List teach attachable dry erase sheets, and list teaches that magnets or adhesive strips can be used for attaching the dry wipe whiteboard freezer stock inventory list to the intended surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive of the white board decal (liner) taught by White Board with the magnets taught by List, as List teaches magnets and adhesive are art recognized equivalents for attaching dry erase sheets to a desired surface. Therefore, it would have been obvious to one of ordinary skill in the art to try magnets in place of adhesive in the white board decal (liner) taught by White Board, which as shown by List, yields the same results of attaching the white board decal (liner) to an intended surface. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785